          Case 1:21-cv-04056-AJN Document 15 Filed 09/10/21 Page 1 of 1

                             Law Office of Mohammed Gangat
                 675 Third Ave, Suite 1810, NY, NY 10017 ✦ (718) 669-0714 ✦ mgangat@gangatpllc.com

                                                                                               9/10/21
                                                                               September 8, 2021
VIA ECF

Hon. Alison J. Nathan U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

        RE:    Victor Campbell v. City of New York., et. al.;
               Case No. 1:21-cv-04056-AJN

To the Honorable Judge Nathan:

       I represent plaintiff Victor Campbell in the above-referenced action. I submit this letter to
request an adjournment of the virtual conference scheduled for September 10, 2021, at 3:15 p.m,
and the deadline to submit a pre-conference discovery report. My adversary consents to this
request.

       The reason for this request is that I have not been able to reach my client since June. I
did speak to him in June and since then it appears his phone is no longer in service, and that he
has moved residences. I am hopeful that over the next 60 days, I will be able to reach my client,
and prepare the pre-conference discovery report.

        If that happens, Plaintiff would likely amend the complaint to remove class action
allegations, given that recent difficulties in communication between Plaintiff and counsel
suggests that Plaintiff cannot serve as a lead plaintiff in a class action.

       If I am not able to reach my client in the next 60 days, I would likely file a motion to
withdraw as counsel.

       Plaintiff’s counsel and Defense Counsel agree on the following proposed alternate dates
for submission of the pre-conference letter and the conference:

   ● letter on 11/17; 11/18 or 11/22; and conference on 12/1; 12/2 or 12/6.

       As always, I thank the Court for its time and attention to this matter. Thank you.
The Court GRANTS Plaintiff's consent request to
adjourn. The conference scheduled for September 10,
2021, is adjourned to January 21, 2022, at 3:15 p.m.                    Respectfully Submitted,
The parties shall jointly file a status report by                       /s/Mohammed Gangat
November 8, 2021. By January 14, 2022, the parties                      Mohammed Gangat, Esq.
shall file a joint letter and case management plan per
the Court's order dated August 27, 2021. Dkt. No. 12.
                                                                                                     9/10/21
SO ORDERED.
